DETAILED ACTION
The following Office action concerns Patent Application Number 16/372,018.  Claims 1-20 are pending in the application.
The applicant’s amendment filed November 23, 2021 has been entered.
Election/Restrictions
A restriction requirement was sent to the Applicant on October 7, 2021.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on November 23, 2021 and elected Group I, claims 1-13, with traverse.  In traversing the restriction requirement, the Applicant argues that search and examination of the entire application could be conducted without serious burden.  However, examination of subject matter in different statutory categories, such as those claimed in the instant application, including a method and a composition, requires additional search and consideration for each limitation of the additional claims.  Such additional search and consideration constitutes a serious burden for the examiner. 
Accordingly, claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of co-pending Application No. 16/371,991.  Although the conflicting claims are not identical, they are not patentably distinct from each other because co-pending claim 1 includes all the elements of instant claim 1. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. § 112(b) because the limitation “the core has a maximum diameter of 50 nm” is indefinite.  It is unclear if the term “maximum diameter” requires a diameter of 50 nm or if it means 50 nm or less.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Cheon et al (US 2003/0039860).
Cheon et al teaches core-shell particles comprising a chromium core and a palladium shell (par. 33-34).  The particles have a diameter of 1-100 nm (par. 2).  The particles are dispersed in a solvent (par. 45).

Claims 1-11 are rejected under 35 U.S.C. § 103 as being obvious over Chretien et al (US 7,749,300).
Chretien et al teaches bi-metallic core-shell particles comprising a chromium core and a palladium shell (col. 1, lines 17-20; col. 5, line 38; col. 6, line 67).  The particles have a diameter of 1-1000 nm (col. 8, lines 7-13).  The core has a diameter of 1-1000 nm, including, for example 2-20 nm (col. 6, lines 26-32).  The shell has a thickness of 1-1000 nm, including, for example 50-500 nm (col. 7, lines 29-31).  The particles are dispersed in a mixture of two or more solvents to form an ink (col. 9, lines 50-53).  The solvents include low and high vapor pressure solvents (col. 10, lines 20 and 27).  The solvents include terpineol (col. 10, line 24).
The above disclosure is not sufficiently specific to anticipate the above listed claims.  However, the examiner submits that the selection of the instantly claimed core and shell components and resultant properties would have been .
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Chretien et al in view of Delrot et al (US 2017/0028626).
Chretien et al teaches core-shell particles dispersed in an ink as described above.  Chretien et al does not teach the Ohnesorge number of the ink.
However, Chretien et al teaches that the ink is deposited by printing (col. 1, lines 15-30; col. 9, lines 43-53).  Delrot et al teaches that the Ohnesorge number is a result-effective variable with respect to printing performance of an ink (par. 39).  A person of ordinary skill in the art would have determined the optimal Ohnesorge number for printing by routine experimentation.  Furthermore, Delrot et al teaches the claimed range of Ohnesorge number of 0.04 to 0.4 (Fig. 11).  Therefore, the claimed range of Ohnesorge number would have been obvious to a person of ordinary skill in the art.  MPEP 2144.05(II).
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Chretien et al in view of Hoffman (US 3,440,062).
Chretien et al teaches core-shell particles dispersed in a solvent as described above.  Chretien et al does not teach that the solvent includes α-terpineol.
However, Chretien et al suggests that the solvent includes terpineol (col. 10, line 24).  Hoffman teaches that α-terpineol is a suitable organic vehicle (solvent) for producing an ink containing metal particles such as palladium particles (col. 4, lines 17-25; col. 2, line 64).  It would have been obvious to a person of ordinary skill in the art to combine the α-terpineol of Hoffman with the solvent comprising terpineol of Chretien et al in order to obtain a suitable organic vehicle for dispersing metal particles.

Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        December 28, 2021